Appeal from a judgment of the Monroe County Court (Donald J. Mark, J.), rendered September 26, 2002. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on September 25, 2007 and by the attorneys for the parties on September 20 and October 10, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed upon stipulation. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.